El Juez Asociado Señor Rivera García
emitió la opinión del Tribunal.
I
Como parte de una campaña educativa del Movimiento Amplio de Mujeres de Puerto Rico (MAMPR), en horas de la mañana del 3 de julio de 2010 las señoras Josefina Pan-toja Oquendo, Leila G. Negrón Cintrón, Sara Benitez Delgado y Nitza I. Meléndez Nieves, se encontraban en la Ave. 65 de Infantería, a la altura de la Barriada Buen Consejo y frente a una pared contigua al Colegio San José. Ello con el fin de pintar un mural sobre dicha pared y manifestar su repudio al número alarmante de mujeres que han muerto a manos de sus parejas.
Ese mismo día el entonces Comisionado de la Policía Municipal de San Juan, Sr. Hilton Cordero, y un grupo de policías municipales se vieron precisados a intervenir con *105las señoras Pantoja Oquendo, Negrón Cintron, Benitez Delgado y Meléndez Nieves, por entender que éstas actua-ban en violación del Art. 5.09(B-9) de la Ordenanza Municipal Núm. 7 del Código de Urbanismo del Municipio de San Juan, Serie 2002-03.(1) Por ello expidieron las multas administrativas correspondientes.
*106A raíz de lo anterior, el 30 de julio de 2010 las señoras Pantoja Oquendo, Negrón Cintrón, Benitez Delgado y Me-léndez Nieves presentaron una demanda jurada ante el Tribunal de Primera Instancia contra el Municipio de San Juan, la Policía Municipal de San Juan y el Sr. Hilton Cor-dero, otrora Comisionado de la Policía Municipal de San Juan. En ella, impugnaron, de su faz, la constitucionalidad del Art. 5.09(B-9) de la Ordenanza Municipal Núm. 7, Có-digo de Urbanismo del Municipio de San Juan, Serie 2002-03, y solicitaron que se declararan nulas las multas expedidas. En la alternativa, también adujeron que dicho artículo era inconstitucional en su aplicación.
Además, junto con la demanda antes mencionada, las recurridas presentaron un escrito intitulado Moción en So-licitud de Entredicho Provisional, Injunction Preliminar y Permanente, Remedios Provisionales y Sentencia Declaratoria. En el petitorio solicitaron al Tribunal de Pri-mera Instancia que emitiera un entredicho provisional me-diante el cual se ordenara a los peticionarios abstenerse de: (1) poner en vigor el Art. 5.09(B-9) de la Ordenanza Municipal Núm. 7, supra, y (2) cobrar las multas impues-tas a las recurridas. Solicitaron, además, que se les permi-tiera continuar colocando el mural en controversia —y otros— en áreas clasificadas como foros públicos tradicio-nales y foros públicos por designación.
Ese mismo día el Tribunal de Primera Instancia emitió una Orden de Entredicho Provisional. En ella ordenó a los peticionarios que desistieran de impedir a las recurridas “pintar murales como medios de expresión en lugares de-nominados foros públicos tradicionales o por designación” y señaló una vista para el 10 de agosto de 2010. (Enfasis suprimido.) Apéndice del Certiorari, pág. 56.
Varios días más tarde, y luego de celebrada la vista judicial, el 17 de agosto de 2010 el Tribunal de Primera Ins-tancia dictó una Sentencia Parcial y declaró “ha lugar” el interdicto preliminar solicitado. Al así proceder, ordenó a *107los demandados a abstenerse de interferir con el ejercicio constitucional de las recurridas a la libre expresión.
Inconformes, el 9 de septiembre de 2010 los peticiona-rios presentaron un recurso de apelación ante el Tribunal de Apelaciones y cuestionaron la validez de la sentencia parcial dictada por el foro primario. A su vez, junto con su recurso de apelación, los peticionarios presentaron una moción urgente y solicitaron que se paralizaran los efectos del interdicto preliminar concedido. Ese mismo día, el foro apelativo intermedio emitió una resolución y concedió a las recurridas un término de 10 días para que se expresaran sobre los dos recursos presentados por los peticionarios.
Insatisfechos con la referida resolución, el 14 de sep-tiembre de 2010 los peticionarios presentaron un recurso de certiorari y una moción urgente ante este Tribunal. En ambos recursos adujeron que el Tribunal de Apelaciones erró al no resolver con premura la moción urgente que se le presentó y al no emitir una orden que paralizara los efectos del interdicto preliminar emitido por el Tribunal de Pri-mera Instancia. Añadieron que, al conceder el término antes mencionado, el foro apelativo intermedio —para todos los fines prácticos— declaró “no ha lugar” la referida mo-ción y desvirtuó su naturaleza urgente. Ello, aun cuando tenía ante sí todos los elementos para disponer sumaria-mente de la referida moción. En consecuencia, y dada la importancia y envergadura de los derechos e intereses in-volucrados, nos solicitaron que paralizáramos los efectos del interdicto preliminar otorgado por el Tribunal de Pri-mera Instancia hasta que el foro apelativo intermedio atendiera y resolviera el recurso de apelación presentado.
Luego de examinar los recursos presentados por los co-demandados, el 17 de septiembre de 2010 emitimos una resolución mediante la cual declaramos “ha lugar” la mo-ción urgente y expedimos el recurso de certiorari presen-tado ante este Tribunal. En consecuencia, ordenamos la paralización de los efectos del interdicto preliminar otor-*108gado por el Tribunal de Primera Instancia hasta que el Tribunal de Apelaciones considerara y resolviera el recurso de apelación presentado por los peticionarios.
No obstante lo anterior, el 20 de septiembre de 2010 la Secretaría del Tribunal de Apelaciones recibió de este Tribunal un mandamiento en el que le ordenamos que nos remitiera, a la brevedad posible, los autos originales del caso o una copia certificada. A raíz de lo anterior, el 24 de septiembre de 2010 el foro apelativo intermedio se vio pre-cisado a emitir una resolución. En ella razonó que carecía de jurisdicción para atender el recurso de apelación pre-sentado por los peticionarios debido a que este Tribunal había certificado el caso de autos y retenido jurisdicción sobre el mismo.
Así las cosas, y luego que los peticionarios presentaran ante este Tribunal una moción informativa, solicitando que aclaráramos el estado procesal del caso de marras, el 9 de noviembre de 2010 emitimos una resolución. En ella acla-ramos que la Resolución de 17 de septiembre de 2010 no dispuso del recurso de certiorari presentado por los code-mandados, por lo que retuvimos la jurisdicción sobre dicho recurso. Asimismo, aclaramos que la controversia ante nuestra consideración se circunscribe a determinar si era procedente que el Tribunal de Apelaciones paralizara los efectos del interdicto preliminar otorgado por el Tribunal de Primera Instancia, asunto que no fue considerado por el foro apelativo intermedio.
Ambas partes han comparecido y presentado sus respec-tivos alegatos. Por ello, contando con su comparecencia, procedemos a resolver.
I — i HH
En principio, una solicitud en auxilio de jurisdicción es un remedio provisional que “está predicado en la facultad inherente que tiene todo tribunal para estructu-*109rar remedios que protejan su jurisdicción y eviten un fra-caso de la justicia”. Misión Ind. P.R. v. J.P. y A.A.A., 142 D.P.R. 656, 678 (1997). Se trata, pues, de un “remedio en equidad que goza de características afines a otros de similar naturaleza, como lo son el entredicho provisional y el injunction preliminar”. Id.
Cónsono con lo anterior, en Peña v. Federación de Esgrima de P.R., 108 D.P.R. 147, 154 (1978), reiterado en Plaza Las Américas v. N & H, 166 D.P.R. 631, 642-643 (2005), este Tribunal estableció los cuatro criterios que se deben considerar cuando se solicitan medidas de paralización, bien sean presentadas en el foro primario o en el apelativo. Así, expresamos:
La solicitud para detener (stay) la ejecución de la sentencia en los casos de injunction, bien se radique en instancia o en el tribunal de apelación, va dirigida a su discreción y deberá sa-tisfacer los siguientes requisitos: (a) que el peticionario pre-sente mi caso fuerte de probabilidad de prevalecer en los mé-ritos de la apelación; (b) que demuestre que a menos que se detenga la ejecución sufrirá un daño irreparable; (c) que nin-gún daño substancial se causará a las demás partes interesa-das, y (d) que la suspensión de la sentencia no perjudica el interés público. (Enfasis nuestro.) Peña v. Federación de Esgrima de P.R., supra, pág. 154.
Por su parte, la Regla 57.7 de Procedimiento Civil, 32 L.P.R.A. Ap. V, también atiende lo relativo a las instancias en que una parte recurre de una orden de injunction. Así, la referida disposición legal establece lo siguiente:
(a) Cuando una parte apele o recurra de una orden o sen-tencia que conceda, deje sin efecto o deniegue un injunction, el tribunal de instancia, en el ejercicio de su discreción, podrá suspender, modificar, restituir o conceder un injunction mien-tras se dilucida el recurso interpuesto bajo aquellos términos relativos a fianza y demás que estime adecuados para prote-ger los derechos de la parte contraria.
(b) Lo dispuesto en esta regla no restringe la facultad del tribunal de apelación o de uno(a) de sus jueces o juezas para *110paralizar los procedimientos mientras se dilucida el recurso interpuesto o para suspender, modificar, restituir o conceder un injunction mientras esté pendiente la apelación o certio-rari, o para dictar cualquier orden adecuada para preservar el stat[u] quo o la efectividad de la sentencia que habrá de emi-tirse en su día. No obstante, cuando una parte recurra de una orden que deje sin efecto o deniegue un entredicho provisional, el tribunal de apelación sólo podrá emitir, mientras dilucida el recurso interpuesto, una orden provisional ex parte que no debe excederse del término de diez (10) días que caracteriza a dicho recurso extraordinario, salvo que el tribunal expresa-mente prorrogue dicho término en conformidad con la Regla 57.1 .... (Énfasis nuestro.)
F-H 1 — 1 H-I
Conforme la normativa jurídica antes esbozada, no cabe duda que el Tribunal de Apelaciones posee la facultad para paralizar los efectos de un entredicho preliminar otorgado por el Tribunal de Primera Instancia mientras considera un recurso de apelación. Ante esta realidad, ¿erró el foro apelativo intermedio en el caso de marras al no atender con celeridad la moción en auxilio de jurisdicción presen-tada por los peticionarios y al no conceder el remedio allí solicitado? Entendemos que sí. Veamos.
Luego de examinar minuciosamente el expediente de autos y la moción en auxilio de jurisdicción presentada por los peticionarios ante el Tribunal de Apelaciones, colegimos que ésta cumple con todos los requisitos previamente esbozados. Por otro lado, resulta de igual o mayor preocu-pación que el Tribunal de Primera Instancia, luego de resolver implícitamente que el inciso (B-9) del Art. 5.09 de la Ordenanza Municipal Núm. 7, supra, es constitucional de su faz,(2) haya otorgado el interdicto preliminar solicitado por las recurridas sin que se haya desfilado prueba sufi-ciente en derecho sobre la naturaleza y titularidad del *111muro donde MAMPR lleva a cabo sus manifestaciones. Es decir, de la sentencia parcial recurrida surge que el foro primario no conoce si dicho muro es propiedad privada, propiedad pública perteneciente al Municipio de San Juan de acuerdo con la Ley Núm. 81 de 30 de agosto de 1991, según enmendada, conocida como Ley de Municipios Autó-nomos del Estado Libre Asociado de Puerto Rico de 1991 (21 L.P.R.A. see. 4001 et seq.), o si es una pared pertene-ciente al Gobierno de Puerto Rico. Véase Apéndice del Cer-tiorari, págs. 112, 118 y 129.
Más alarmante aún, el foro de instancia razonó que el referido muro constituye un foro público tradicional. Su decisión estuvo basada en la prueba testimonial desfilada, la cual —aunque creída— sólo se limitó a indicar que en dicho muro, “tradicionalmente”, se han hecho expresiones de similar naturaleza. Apéndice del Certiorari, pág. 128. Ello no implica que el muro constituya automáticamente una propiedad pública, como tampoco es fundamento sufi-ciente para razonar sua sponte que éste es un foro público tradicional.(3)
Ciertamente, en todo sistema democrático el derecho a la libertad de expresión enmarca uno de los valores más preciados para nuestro pueblo y figura entre los de mayor preeminencia en nuestro ordenamiento constitucional. Su importancia, al igual que la de otros derechos fundamentales, está tan arraigada en el funcionamiento de dicho sistema que no vacilamos cuando afirmamos que la libertad de expresión es uno de los derechos más preciados que posee el ser humano. Asoc. de Maestros v. Srio. de Educación, 156 D.P.R. 754 (2002); Coss y U.P.R. v. C.E.E., 137 D.P.R. 877 (1995). Sin embargo, este derecho, al igual que los demás derechos fundamentales, no es irrestricto. *112U.P.R. v. Laborde Torres y otros I, 180 D.P.R. 253 (2010). Por el contrario, éste cede cuando el Estado pretende otor-gar mayor protección a un interés apremiante o cuando, ante un derecho de igual jerarquía y unas circunstancias particulares, en el balance de intereses y su debida ponde-ración, se opta por dar mayor protección al otro derecho fundamental. (4)
Sin embargo, en el caso de autos, los foros inferiores no le otorgaron la importancia merecida a uno de los principios más básicos del derecho constitucional: las garantías individuales consagradas en el Artículo II de la Constitución de Puerto Rico sólo son oponibles contra el Estado.i(5) Precisamente, dada la función neurálgica de este principio y sus contadas excepciones, entendemos que previo a resolver cualquier controversia sobre el ejercicio del derecho fundamental a la libertad de expresión en una propiedad privada o en un foro público tradicional, por designación o no tradicional, es imprescindible que se acredite ante el tribunal, con evidencia suficiente en derecho, la naturaleza y titularidad de la propiedad en donde se pretende ejercer tal derecho.(6) Por ello, debido a que aún existen *113varias interrogantes sobre la naturaleza y titularidad del muro —donde MAMPR ejerce su derecho a la libre expre-sión— las cuales deben ser contestadas previo a que se determine si éste constituye un foro público tradicional, por designación o no tradicional, entendemos que el Tribunal de Primera Instancia se apresuró sobremanera al otor-gar el interdicto preliminar solicitado por las recurridas.
En ausencia de este análisis, y dado a que el Tribunal de Primera Instancia resolvió implícitamente que el inciso (B-9) del Art. 5.09 de la Ordenanza Municipal Núm. 7, supra, es constitucional de su faz sin emprender el examen constitucional correspondiente, resulta forzoso concluir que el foro primario abusó de su discreción. (7) Es decir, el foro primario incidió al adentrarse en un examen constitu-cional basado en la aplicación de la ordenanza impugnada sin antes ejercer el “análisis juicioso y acucioso”(8) que toda impugnación de su faz conlleva.
Por ello, razonamos que el foro primario erró por las razones siguientes: (1) por no plasmar su estricto racioci-nio sobre la faz y constitucionalidad del referido inciso y (2) por otorgarle un valor probatorio irreal a los testimonios vertidos en la vista celebrada y resolver que éste consti-tuye un foro público tradicional sin que se acreditara con prueba suficiente en derecho la naturaleza pública del muro en el cual se llevaron a cabo las manifestaciones. Así, *114pues, aparte de que la moción presentada ante nos cumple con los requisitos antes esbozados, estas son las razones por las cuales este Tribunal ordenó la paralización del in-terdicto concedido por el foro primario.
De igual forma, colegimos que el Tribunal de Apelacio-nes erró al no atender con premura y celeridad la moción en auxilio de jurisdicción que se le presentara. Ante los errores mencionados, y contrario al curso de acción seguido por el foro primario, entendemos que el foro apelativo in-termedio debió paralizar inmediatamente los efectos del interdicto concedido. Solo asi evitamos colocar a MAMPR en una especie de “vacío jurídico” mediante el cual el ejer-cicio de un derecho fundamental implica la posibilidad de incurrir en una conducta delictivaj(9) En otras palabras, el Tribunal de Apelaciones no actuó con la premura exigida por las circunstancias presentadas en el caso de autos al conceder diez días a la parte recurrida para que se expre-*115sara sobre la moción urgente de los peticionarios. Sin duda, al no existir certeza sobre la naturaleza y titularidad del muro, el proceder del foro apelativo intermedio propició un panorama de incertidumbre en el que el ejercicio de la libertad de expresión de MAMPR podía implicar una con-ducta delictiva. De ahí la urgencia con la que este Tribunal ordenó la paralización de los efectos del interdicto conce-dido por el Tribunal de Primera Instancia, pues el propio bien de MAMPR, en conjunto con nuestro norte de hacer justicia, así lo exigían. De resolver lo contrario y resultar que el muro en cuestión constituye una propiedad privada y que la MAMPR no ha obtenido el consentimiento del titular para llevar a cabo allí sus manifestaciones, estaríamos avalando una conducta tipificada como delito.(10)
IV
Finalmente, ante las expresiones contenidas en la opi-nión disidente, entendemos necesario emitir y acentuar al-gunas palabras.
Hace ya más de dos décadas que este Tribunal resolvió los casos Granados v. Rodríguez Estrada V, 127 D.P.R. 1 (1990), Granados v. Rodríguez Estrada II, 124 D.P.R. 593 (1989), y Granados v. Rodríguez Estrada I, 124 D.P.R. 1 (1989). Aunque el ratio decidendi de todos ellos es irrele-vante a la correcta solución del caso de marras, resulta importante señalar que en aquellas instancias este Tribunal se hizo eco de las notorias palabras del gran jurista y decano Roscoe Pound al momento de resaltar la naturaleza *116de las opiniones disidentes y el temple que los jueces debe-mos mantener al redactarlas.(11)
En específico, en Granados v. Rodríguez Estrada II, supra, este Tribunal, por voz del hoy Juez Presidente Señor Hernández Denton, asumió una posición orientadora ante las expresiones vertidas en una opinión disidente. Así, en la nota al calce 6 de Granados v. Rodríguez Estrada V, supra, expresamos lo siguiente:
“ ‘Escribir una opinión disidente conlleva una responsabilidad. ... No hay cabida en las opiniones suscritas por jueces de un tribunal estatal de última instancia para la censura desmesu-rada, para la extrema vituperación, acusaciones de malsanas motivaciones a la opinión mayoritaria e insinuaciones de in-competencia, negligencia, prejuicio o insensibilidad por parte de los otros jueces del tribunal. ... Para justificar una disidente denunciatoria, la cuestión de derecho debe ser de considerable importancia. Para justificar una disidente en que se censura a un colega, si esto es al fin justificable, la cuestión de derecho debe ser excepcionalmente decisiva y los errores señalados de la más seria naturaleza. ... [L]a opinión de un juez de última instancia debe expresar sus razones y no sus opiniones particulares.’ R. Pound, Cacoethes Dissentiendi: The Heated Judicial Dissent, 39 A.B.A. J. 794, 795 (1953).” (Énfasis nuestro.)(12)
Estas expresiones, más que meras palabras, han tras-cendido a ser la fuente del poder donde emana la fortaleza de toda voz disidente. El respeto, la deferencia y el cuidado con el cual se confecciona una opinión disidente nunca debe ceder ante las posiciones personales y particulares, como tampoco a ataques a la buena función de este Foro. Es decir, escribir una opinión disidente conlleva un grado mayor de celo y cuidado. No porque mediante ella se pre-senta una vertiente jurídica distinta a la posición de los *117demás compañeros jueces, sino porque la voz disidente de todo foro colegiado enriquece a plenitud el jardín del que-hacer jurídico.
En armonía con lo anterior, creemos que la voz disidente —en muchas ocasiones— constituye la luz que ilumina el camino y funciona como agente necesario del cambio para las futuras generaciones. Por ello, a través de los años los postulados del gran jurista y decano Roscoe Pound han calado profundo en nuestro ordenamiento legal y deben ser seguidos con vehemencia.
No obstante lo anterior, hoy nos enfrentamos a una opi-nión disidente que parece desvirtuar la verdadera contro-versia presentada ante este Tribunal mediante la formula-ción de interrogantes “ajenas” a la sana solución del caso de autos. Ciertamente, los incidentes tácticos no están en disputa. En puridad, la controversia presentada ante este Tribunal, como indicáramos anteriormente, versa sobre si el Tribunal de Apelaciones erró al no atender con celeridad la moción en auxilio de jurisdicción presentada por los pe-ticionarios y al no conceder el remedio allí solicitado. No más. Ante ello, la mayoría de este Tribunal resuelve en la afirmativa y enuncia los fundamentos jurídicos adecuados para resolver en estricto derecho.
Empero, la opinión disidente formula una serie de interrogantes cuya función parece sugerir que este Tribunal pretende coartar el derecho a la libertad de expresión de MAMPR. Nada más lejos de la verdad. Ante ello, nos vemos precisados a reafirmar con vehemencia que “[e]ntre las libertades individuales, la libertad de expresión es probablemente la más esencial, una vez garantizado el derecho a la vida y a la libertad física”. Asoc. de Maestros v. Srio. de Educación, 156 D.P.R. 754, 767 (2002). “La libertad de expresión es la quintaesencia de una sociedad democrática. De forma multidimensional, en la constelación de valores democráticos, goza de una primacía peculiar.” Coss y U.P.R. v. C.E.E., supra, pág. 886. Como *118resultado, este Tribunal está llamado a la más celosa pro-tección de tal derecho cardinal. Asoc. de Maestros v. Srio. de Educación, supra, pág. 768.
Ante la importancia que reviste el ejercicio de la libertad de expresión, no para un grupo en particular, sino para toda la sociedad, hacemos eco de las expresiones siguientes:
Nuestra Ley Suprema proclama con palmaria claridad que “el sistema democrático es fundamental para la vida de la co-munidad puertorriqueña”. ... Como derivación lógica de tal sistema democrático, resulta forzosa la existencia de una Constitución. ... En ella, todo funcionario público —inclu-yendo el juez— encuentra su fuente de poder —al igual que los límites a éste— y se garantizan las libertades fundamentales del ciudadano, incluso las indemnidades de aquellos que se encuentran en la minoría.
Es a la luz de esta realidad social que esta Curia ha articu-lado que
“[s]e incluyen en la constitución de un país aquellos princi-pios jurídicos a los cuales desea imprimírseles estabilidad. Se trata de aquellas normas sociales que se consideran vitales para la convivencia pacífica, el bien común y la continuidad de una democracia saludable. En suma, son reglas de carácter tan esencial para una sociedad, que su permanencia no se abandona a los vaivenes de gobierno o a meros cambios de idiosincrasia.” (Enfasis nuestro.) Colón Cortés v. Pesquera, 150 D.P.R. 724, 766 (2000).
Sin lugar a dudas, la garantía cardinal de la libertad de expresión consagrada en nuestra Carta de Derechos integra esa lista de principios jurídicos a los cuales los padres de nues-tra Constitución quisieron imprimirles estabilidad por consi-derarlos de importancia vital para nuestra vida democrática. (Enfasis en el original.)(13)
En consideración a ello, puntualizamos que la resolu-ción de la controversia ante nos responde estrictamente a los principios que rigen el análisis constitucional y no a “una novedosa teoría sobre el derecho a la libertad de ex-*119presión”, como afirma la disidencia. Véase Opinión disi-dente, pág. 122.
Así pues, el resultado alcanzado por este Tribunal en esta ocasión habría sido el mismo independientemente de la entidad involucrada y del contenido de las expresiones manifestadas, pues ello resulta ser irrelevante para alcan-zar la más sana solución del presente recurso.
V
Por los fundamentos expuestos, declaramos “ha lugar” el recurso de “certiorari” presentado por los peticionarios. En consecuencia, se mantienen paralizados los efectos del interdicto preliminar otorgado por el Tribunal de Primera Instancia. Devolvemos el expediente de autos al Tribunal de Apelaciones para que atienda con premura y resuelva en los méritos el recurso de apelación presentado por el Municipio de San Juan.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez emitió una opinión disidente, a la cual se unieron el Juez Presi-dente Señor Hernández Denton, la Jueza Asociada Señora Fiol Matta y el Juez Asociado Señor Estrella Martínez.
— O —

 El inciso (B-9) del Art. 5.09 de la Ordenanza Municipal Núm. 7, Código de Urbanismo del Municipio de San Juan, Serie 2002-03, págs. 139-142, dispone lo siguiente:
“B. Limpieza y cuido de los espacios públicos
“Toda persona natural o jurídica en el Municipio de San Juan deberá observar las siguientes normas de limpieza y cuido de espacios públicos:
“9. Ninguna persona por sí o a través de otra, pegará, fijará, imprimirá, o pin-tará sobre propiedad pública, incluyendo recipientes de desperdicios y demás ele-mentos del mobiliario urbano, superficies exteriores de los edificios, vías públicas y su mobiliario urbano, elementos de señalización, aceras, muros, paredes del área pública o sobre cualquier propiedad privada, sin el consentimiento del custodio, dueño o encargado, cualquier aviso, rótulo, anuncio, letrero, cartel, grabado, pas-quín, cuadro, escrito, dibujo, figura, graffiti, pintura, o cualquier otro medio similar, no importa el asunto, artículo, persona, actividad, tema, concepto o materia a que se haga referencia en los mismos, sin la debida autorización del Departamento de Urbanismo. Dicho Departamento podrá autorizar aquellas medidas de publicidad relacionadas con actividades que se desarrollen en propiedad municipal o privada donde se celebre la actividad o con festivales o fiestas tradicionales que hayan sido expresamente autorizadas por el Municipio y aquellas de carácter artístico. Dispo-niéndose que esta prohibición no aplicará a los tablones de expresión pública, a las zonas históricas que están reguladas por el Reglamento de Planificación Número 5, ‘Reglamento de Sitios y Zonas Históricas de Puerto Rico’, ni a rótulos y letreros en las vías públicas los cuales estén regulados por el Reglamento de Planificación Nú-mero 6, ‘Reglamento de Anuncios y Rótulos en las Carreteras’. Disponiéndose ade-más, que en aquellos casos de avisos, rótulos, anuncios, letreros, carteles, grabados, pasquines, cuadros, escritos, dibujos, figuras, graffitis, pinturas, o cualquier otro medio similar de índole comercial, se establece la presunción de que el dueño del comercio o promotor de la actividad promocionada o anunciada es el responsable de la colocación de los medios antes mencionados, por lo que en estos casos, se emitirá un boleto a estos personalmente, además del boleto a la persona o corporación que los instala, pinta, pega o coloca. Los boletos se emitirán por cada área física afectada.
“Se hace claro que nada de lo dispuesto en este apartado podrá, de forma al-guna, afectar el derecho a la libre expresión y/o cualquier otro derecho protegido por la Constitución de Puerto Rico y la de los Estados Unidos de América.
“Toda persona que incurra en alguna de las conductas prohibidas en los subin-cisos 6 al 8 será sancionada con multa administrativa de $500.00. Toda persona que incurra en alguna de las conductas prohibidas en el subinciso 9 será sancionada con multa administrativa de $1,000.00, por cada área física afectada. Si esta conducta se llevase en contra de los monumentos, fuentes de agua y obras de arte instaladas en el espacio público, u otros bienes de relevante interés histórico, artístico o cultural, el infractor pagará además, los costos de reponer el bien a su estado original. Si el infractor es un menor de edad],] se podrá responsabilizar a los padres, tutor o encar-gados de éste, por el pago de la multa y/o reparación y/o reposición de los daños o costos que incurra el Municipio de San Juan.”


 Al así resolver, resulta innecesario en esta etapa que este Tribunal emprenda un examen estricto sobre la faz y la constitucionalidad del inciso (B-9) del Art. 5.09 de la Ordenanza Municipal Núm. 7, supra.


 Incluso, la prueba testimonial desfilada ante el Tribunal de Primera Instan-cia reveló que “existen paredes en el Municipio de San Juan que exhiben expresio-nes, y que por ser privadas no son intervenidas (Énfasis suplido.) Apéndice del Certiorari, pág. 119.


 Lasso v. Iglesia Pent. La Nueva Jerusalem, 129 D.P.R. 219 (1991); E.L.A. v. Rivera Rivera, 105 D.P.R. 640 (1977); E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436 (1975); Sucn. de Victoria v. Iglesia Pentecostal, 102 D.P.R. 20 (1974); Cervecería Corona, Inc. v. Srio. de Obras Públicas, 97 D.P.R. 44 (1969); Hudgens v. NLRB, 424 U.S. 507 (1976); Lloyd Corp. v. Tanner, 407 U.S. 551 (1972); Breard v. Alexandria, 341 U.S. 622 (1951). Cf., Emp. Pur. Des., Inc. v. H.I.E.Tel., 150 D.P.R. 924 (2000); Pruneyard Shopping Center v. Robins, 447 U.S. 74 (1980).


 Este principio medular tiene sus contadas excepciones. Véanse: Emp. Pur. Des., Inc. v. H.I.E.Tel., supra; Lasso v. Iglesia Pent. La Nueva Jerusalem, supra; Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986); P.R. Tel. Co. v. Martínez, 114 D.P.R. 328 (1983); E.L.A. v. Hermandad de Empleados, supra; Sucn. de Victoria v. Iglesia Pentecostal, supra. Véase, además, Pruneyard Shopping Center v. Robins, supra. Cf., Hudgens v. NLRB, supra; Lloyd Corp. v. Tanner, supra.


 Resulta de particular importancia resaltar que, por ser axiomático, en nin-guno de los casos considerados por este Tribunal sobre la libertad de expresión se cuestionó la naturaleza y titularidad de la propiedad en donde se ejerce tal derecho. Véanse, por ejemplo: U.P.R. v. Laborde Torres y otros I, 180 D.P.R. 253 (2010) (no estuvo en controversia la naturaleza pública de la Universidad de Puerto Rico); Emp. Pur. Des., Inc. v. H.I.E.Tel., supra (no estuvo en controversia la naturaleza privada del Mayagüez Mall); Mari Bras v. Alcaide, 100 D.P.R. 506 (1972) (no estuvo en con-troversia que los carteles o pasquines se fijaban en propiedad pública).
*113Asimismo, es menester señalar que la naturaleza pública o privada del lugar en donde se ejerce el derecho a la libertad de expresión, luego de ser acreditada, arro-jará luz al tribunal sobre el examen que debe emprender para adjudicar cualquier controversia correctamente, a saber: (a) si debe aplicarse un escrutinio estricto, in-termedio o racional, o (b) si debe aplicarse un balance de intereses.


 Un tribunal de justicia incurre en abuso de discreción “cuando el juez no toma en cuenta e ignora en la decisión que emite, sin fundamento para ello, un hecho material importante que no podía ser pasado por alto; cuando el juez, por el contra-rio, sin justificación ni fundamento alguno, concede gran peso y valor a un hecho irrelevante e inmaterial y basa su decisión exclusivamente en éste, o cuando, no obstante considerar y tomar en cuenta todos los hechos materiales e importantes y descartar los irrelevantes, el juez los sopesa y calibra livianamente”. Pueblo v. Rivera Santiago, 176 D.P.R. 559, 580 (2009). Véanse: García v. Asociación, 165 D.P.R. 311, 321-322 (2005); Pueblo v. Ortega Santiago, 125 D.P.R. 203, 211-212 (1990).


 Véase Opinión disidente, pág. 124.


 Véanse: Arts. 207-209 del Código Penal de Puerto Rico, 33 L.P.R.A. sees. 4835-4837.

“[Artículo 207\. Daños

Toda persona que destruya, inutilice, altere, desaparezca o de cualquier modo dañe un bien mueble o un bien inmueble ajeno incurrirá en delito menos grave.
El tribunal podrá también imponer la pena de restitución.”
“[Artículo 208 ]. Daño agravado
Incurrirá en delito grave de cuarto grado, toda persona que cometa el delito de daños en [el Artículo 207 de este Código], si concurre cualquiera de las siguientes circunstancias:
(a) [c]on el empleo de sustancias dañinas, ya sean venenosas, corrosivas, infla-mables o radioactivas, si el hecho no constituye delito de mayor gravedad;
(b) cuando el daño causado es de mil ($1,000) dólares o más;
(c) en bienes de interés histórico, artístico o cultural, o
(d) cuando el daño se causa a bienes inmuebles pertenecientes al Estado Libre Asociado de Puerto Rico o a entidades privadas con fines no pecuniarios.
El tribunal podrá imponer también la pena de restitución.”

“[Artículo 209]. Fijación de carteles

Toda persona que pegue, fije, imprima o pinte sobre propiedad pública, excepto en postes y columnas, o sobre cualquier propiedad privada sin el consentimiento del dueño, custodio o encargado, cualquier aviso, anuncio, letrero, cartel, grabado, pas-quín, cuadro, mote, escrito, dibujo, figura o cualquier otro medio similar, sin impor-tar el asunto, artículo, persona, actividad, tema, concepto o materia a que se hace referencia en los mismos, incurrirá en delito menos grave.
El tribunal podrá imponer también la pena de restitución.”


 Claro está, luego de analizar estrictamente la faz del inciso (B-9) del Art. 5.09 de la Ordenanza Municipal Núm. 7, supra, y de acreditarse con prueba sufi-ciente en derecho que el muro es propiedad pública, procede entonces que el foro apelativo intermedio evalúe si el referido muro constituye un foro público tradicio-nal, por designación o no tradicional, y si dicho inciso es inconstitucional en su aplicación.


 Véanse: Granados v. Rodríguez Estrada II, 124 D.P.R. 593, 614 esc. 6 (1989); Granados v. Rodríguez Estrada I, 124 D.P.R. 1, 73-74 esc. 3 (1989). Véase, además, Domínguez Castro et al. v. E.L.A. II, 178 D.P.R. 375, 431-432 (2010), voto particular del Juez Asociado Señor Rivera Pérez.


 Granados v. Rodríguez Estrada V, 127 D.P.R. 1, 7 (1990).


 U.P.R. v. Laborde Torres y otros II, 180 D.P.R. 438, 464 (2010), voto particular del Juez Asociado Señor Rivera García.